NO. 07-12-0042-CR
                               NO. 07-12-0043-CR
	
	IN THE COURT OF APPEALS

	FOR THE SEVENTH DISTRICT OF TEXAS

	AT AMARILLO

	PANEL C

	MARCH 8, 2012
	______________________________

	PAUL LAMARK LITTLE,

Appellant

	V.

	THE STATE OF TEXAS,
	
Appellees
	______________________________
				
	FROM THE 372nd DISTRICT COURT OF TARRANT COUNTY;

	NOS. 1215526D and 1215947D; HON. DAVID SCOTT WISCH, PRESIDING
	_______________________________
	
	ON ABATEMENT AND REMAND
	_______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

Appellant Paul Lamark Little appeals from his convictions for the offenses of evading arrest and aggravated robbery with a deadly weapon, a firearm.  On February 16, 2012, the clerks records were filed.  The reporters record was due on February 10, 2012.  On February 21, 2012, this Court notified the reporter by letter that the record in each case had not been filed and to advise the Court of the status of the record on or before March 2, 2012.  To date, no status report or reporters records have been filed.
Accordingly, we abate this appeal and remand the cause to the 372nd District Court of Tarrant County (trial court) for further proceedings.  Upon remand, the trial court shall immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to determine:
when the reporters records can reasonably be transcribed into written form and filed in a manner that does not further delay the prosecution of this appeal or have the practical effect of depriving the appellant of his right to appeal.


The trial court shall cause the hearing to be transcribed.  So too shall it 1) execute findings of fact and conclusions of law addressing the foregoing issue, 2) cause to be developed a supplemental clerks record containing its findings of fact and conclusions of law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be developed a reporters record transcribing the evidence and arguments presented at the aforementioned hearing, if any.  Additionally, the district court shall then file the supplemental clerks and reporters records transcribing the hearing with the clerk of this court on or before April 6, 2012.  Should further time be needed by the trial court to perform these tasks, then same must be requested before April 6, 2012.
It is so ordered.
Per Curiam

Do not publish.